Citation Nr: 1241374	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  05-16 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory disability, to include as secondary to service-connected sinusitis, rhinitis, or deviated septum. 


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1971.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board remanded the Veteran's claim for additional development in May 2006, February 2008, March 2010, April 2011, and August 2011. The Veteran testified at hearings before the Board in February 2006 and October 2007.  Since the last RO adjudication in August 2011, the Veteran has submitted additional evidence in support of his claim, accompanied by a waiver of RO consideration.

The issues of entitlement to specially adapted housing, housebound benefits, aid and attendance benefits, and a total rating based on individual unemployability (TDIU) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that a respiratory disability, diagnosed as chronic obstructive pulmonary disease (COPD), was caused or aggravated by the Veteran's active service or any aspect thereof, including his service-connected rhinitis, sinusitis, or deviated septum. 


CONCLUSION OF LAW

The criteria for service connection for a respiratory disability diagnosed as COPD have not been met.  38 U.S.C.A. §§ 1110 , 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2012). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012). 

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Service connection for certain chronic diseases will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  COPD, however, is not a disorder for which service connection may be granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012). 

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012). 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2012).  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  38 C.F.R. § 3.310 (2012); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309 (1993).  Establishing service connection on a secondary basis essentially requires evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2012). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his current lung disability is related to his active service.  Specifically, the Veteran contends that, as a result of nasal trauma in service that required subsequent surgical intervention, he was unable to breathe through his nose for years and, as a result, developed lung problems.  He has also asserted that his lung disability is the result of asbestos, smoke abatement, jet fuel, silica, and other chemical exposures in service.  In the alternative, the Veteran asserts that his service-connected rhinitis, sinusitis, and/or deviated septum caused or aggravate his lung disability.  The Veteran states that as a result of post-nasal drip, his lungs fill with fluid.

The Board is required to consider all theories of entitlement raised either by the claimant or by the evidence of record.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Accordingly, the Board will consider whether any respiratory disability is related to the Veteran's rhinitis and sinusitis, or to any other aspect of his active service. 

The record before the Board consists of service medical records, post-service medical records, VA examination reports dated in June 2009, June 2010, and April 2011, a December 2011 Veterans Health Administration (VHA) opinion with a March 2012 addendum, an August 2012 VHA opinion, Internet-based and other medical and scientific articles, and lay statements and Travel Board hearing testimony from Veteran and his spouse.  That evidence will be addressed as pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence). 

The Veteran's service medical records show treatment in September 1969 for a severely fractured nose, but are otherwise negative for any complaints or clinical findings of pulmonary problems.  Accordingly, the Board finds that chronicity in service is not established in this case.  As chronicity in service has not been established, a showing of continuity of symptoms after discharge is required to support the Veteran's claim for service connection.  38 C.F.R. § 3.303(b) (2012). 
      
Post-service correspondence from a private physician indicates that in 1975, the Veteran underwent rhinoplasty to correct a deviated nasal septum.  During a May 1986 VA examination, the Veteran reported that he could only breathe through his nose for part of the year.  A chest x-ray at that time revealed lung fields within normal limits and slight apical pleural thickening.  Impression was residuals of old pleuritis, apical, bilateral.  It was also noted at that time that the Veteran had worked as a machinist since leaving the service. 
      
Post-service private medical records show that in June 1995, the Veteran was seen for a five week history of a cough.  In November 1996, he was seen for respiratory infection and bronchospasms and was ultimately diagnosed with bronchitis.  In May 1997, he was seen again for an acute respiratory infection and rule-out bronchitis was assessed.  In June 1998, the Veteran was diagnosed with COPD, which a private physician related to the Veteran's smoking and exposure to environmental hazards in the course of his civilian job at a brush manufacturer.  Thereafter, the Veteran continued to receive ongoing treatment for COPD and related pulmonary problems.  Post-service VA medical records also show a diagnosis of hyperreactive airways disease and refer to a past medical history of asthma.  Additionally, private pulmonary function testing in March 2003 revealed a diagnosis of severe obstructive airways disease, emphysematous type, and September 2005 private medical correspondence refers to diagnoses of hyperreactive airways disease, asthma, and interstitial lung disease.

The private treating physician who performed the Veteran's 1975 rhinoplasty and subsequently treated him for rhinitis and sinusitis submitted a written statement indicating that the Veteran's nasal problems exacerbated his COPD, hyperreactive airways disease, asthma, and interstitial lung disease.  In contrast, a VA physician issued an opinion in June 2009 indicating that the Veteran's rhinitis and sinusitis were caused or aggravated by the Veteran's COPD, rather than the other way around, and that the COPD itself was smoking-induced.  The Veteran has submitted lay statements asserting that he did not smoke for 10 years and that smoking is not the cause of his COPD or other health problems.  

In June 2010, following a review of the Veteran's claims file and examination of the Veteran, a VA examiner diagnosed COPD.  The diagnosis was also based on a chest x-ray that showed hyperinflation of the lungs, likely compatible with COPD, and scarring and bullous disease in the bilateral upper lobes.  The VA examiner opined that it was less likely as not that the Veteran's COPD was caused by or a result of his service-connected sinusitis and rhinitis or his period of active service.  The examiner noted that the Veteran's deviated septum had been corrected and found that the Veteran's COPD was directly related to years upon years of smoking tobacco.  However, with regard to secondary service connection, the examiner stated that there was no medical evidence of record or in the literature to support that the Veteran's sinusitis and rhinitis were aggravated by or caused his COPD.  Although the examiner opined that the Veteran's COPD was not caused by his sinusitis and rhinitis, the examiner did not provide an opinion as to whether the service-connected sinusitis and rhinitis aggravated his COPD.  Instead, the examiner stated that the Veteran's COPD did not aggravate his service-connected sinusitis and rhinitis.  

The Veteran underwent further VA examination in April 2011.  Following a review of the claims file and examination of the Veteran, a VA examiner diagnosed COPD and opined that the Veteran's COPD was due to his tobacco use and was less likely as not caused by his sinusitis or rhinitis.  The examiner explained that sinusitis and rhinitis are considered upper airway conditions and do not damage lung tissue, like heavy tobacco use does.  The examiner did not provide an opinion as to whether the Veteran's service-connected sinusitis and rhinitis aggravate his COPD.

In October 2011, the Board requested a Veterans Health Administration (VHA) opinion from a pulmonologist regarding whether the Veteran's service-connected rhinitis and sinusitis caused or aggravated the Veteran's lung disability, to include COPD.  The Board also requested that the pulmonologist address whether the Veteran's lung disability, including the diagnosed COPD, was caused by a result of the Veteran's active service or any incident therein, including nasal trauma and claimed exposure to asbestos, smoke abatement, and jet fuel.

In December 2011, the Board received a response from a staff pulmonologist at a VA Medical Center who, after reviewing the claims folder and relevant medical literature, determined that the Veteran's pulmonary disability, to include COPD, was less likely than not a result of his active service or any incident therein, to include trauma.  Additionally, the VHA examiner found that it was less likely as not that the Veteran's service-connected rhinitis and sinusitis caused or aggravated his pulmonary disability or COPD.  Instead, the examiner opined that the Veteran's pulmonary disability is at least as likely as not related to his smoking history.  In a March 2012 addendum, the VHA examiner explained that rhinitis and sinusitis do not cause or aggravate COPD.  Additionally, the examiner found probative the fact that the private physician who diagnosed COPD in June 1998 related the condition to the Veteran's smoking and environmental exposures in the course of his civilian job.  The examiner further added that the time delay between the Veteran's active service and his treatment for respiratory problems would not support causation between the Veteran's condition and any incidents in service.

Thereafter, in May 2012, the Veteran submitted additional lay statements in which he and his wife asserted that, following service, the Veteran never smoked more than one pack of cigarettes per day and that over the years, he quit smoking for varying lengths of time.  The Veteran also stated that he never worked in a brush factory, as indicated in prior medical records.  Also in support of his claim, the Veteran submitted information regarding exposure to jet fuel and asbestos, and a correlation between those exposures and his respiratory disability.  

Based on the additional evidence received in May 2012, the Board requested an additional VHA opinion from a VA pulmonologist.  Specifically, the Board requested that the examiner diagnose current lung disabilities and address whether the Veteran's lung disability, including the diagnosed COPD, was caused by a result of his active service or any incident therein, including nasal trauma and claimed exposure to asbestos, smoke abatement, and jet fuel.  The examiner was further asked to address whether it is at least as likely as not that the Veteran's service-connected rhinitis and sinusitis caused or aggravate his COPD.

In August 2012, the Board received a response from a doctor of pulmonary medicine at a VA Medical Center who reviewed relevant records and highlighted facts to include the Veteran's dates of service from 1967 to 1971 and his history of on and off tobacco use.  The examiner further noted that service records are negative for complaints or clinical findings of respiratory problems, and that respiratory problems were subsequently documented in 1995, 24 years after service.  Additionally, the examiner noted that pulmonary function tests in 2003 were consistent with severe COPD with good bronchodilator response, and that a chest x-ray showed hyperinflation but no evidence of pleural plaques, which goes against exposure to asbestos.  Based on the foregoing, the examiner diagnosed severe COPD and found that a history of tobacco use was its most likely cause.  The examiner further found that it is not likely that the Veteran's COPD was (1) caused by or a result of his active service, (2) due to a fractured nose in service, (3) caused by or a result of claimed exposure to asbestos, smoke, or jet fuel, or (4) caused by rhinitis or sinusitis.  The examiner specifically noted that there was no evidence to suggest that rhinitis or sinusitis can cause COPD.  Finally, the examiner found that it is at least as likely as not that the Veteran's service-connected rhinitis and sinusitis could aggravate his COPD, though no rationale was offered for that conclusion.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

In this case, the Board considers the August 2012 VHA opinion, with the exception of the specific finding regarding aggravation of COPD by rhinitis and sinusitis, and the December 2011 VHA opinion and March 2012 addendum to be the most probative and persuasive evidence of record.  Those opinions were based on a thorough and detailed review of Veteran's service and post-service medical records and other pertinent information in the claims folder.  Additionally, the examiners provided a rationale for the opinions offered, which demonstrated a knowledge of the Veteran's clinical history, and the opinions were rendered by VA physicians with specialized training in the field of medicine (pulmonology) relevant to the Veteran's claim.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Moreover, the Board considers it significant that the August 2012 VHA opinion constitutes the most recent evidence of record, and that opinion, along with the December 2011 VHA opinion and March 2012 addendum were undertaken directly to address the issue on appeal.  Furthermore, the VHA examiners' opinions are consistent with the cumulative findings of the June 2009, June 2010, and April 2011 VA examiners that the Veteran's COPD is related to his smoking history and less likely as not caused by or a result of his service-connected sinusitis and rhinitis or his period of active service. 

The Board finds less probative the statement of the private physician indicating that the Veteran's nasal problems exacerbate his respiratory disability.  In contrast to the December 2011 VHA opinion, there is no indication that the private physician's conclusion was based upon a review of the claims file.  Nor was it supported by any rationale.  That reduces the overall probative weight of the examiner's opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Moreover, that opinion does not appear to have taken into account other pertinent evidence in the claims folder, including the negative nexus opinions of the other private physician and VA physician, who related the Veteran's COPD to his smoking and civilian environmental hazard exposure.

Similarly, the Board finds that the August 2012 VHA examiner's opinion that the Veteran's sinusitis and rhinitis "could aggravate his COPD" lacks probative value.  The Board notes that such opinions are inherently speculative in nature and, thus, of reduced probative value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. Brown, 5 Vet. App. 229 (1993).  Moreover, in contrast to the other findings noted in the August 2012 VHA opinion, the conclusion that the Veteran's sinusitis and rhinitis "could" aggravate his COPD was unsupported by rationale, which further reduces its probative value.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In contrast, the Board finds more probative the December 2011 VHA examiner's unambiguous finding in the March 2012 addendum that rhinitis and sinusitis do not cause or aggravate COPD.  Additionally, the Board observes that the December 2011 VHA examiner's conclusion is supported by other evidence of record, which shows that COPD is a lung disability and, as noted in the April 2011 VA opinion, that sinusitis and rhinitis are considered upper airway conditions and do not damage lung tissue.  In further support, the June 2009 VA physician opined that the Veteran's rhinitis and sinusitis were caused or aggravated by the Veteran's COPD, rather than the other way around.

Finally, the Board finds probative the fact that VA has solicited numerous opinions regarding any relationship between the Veteran's COPD and his active service, his nasal fracture and claimed chemical exposures, and his rhinitis and sinusitis, and no VA examiner or VHA examiner has been able to provide a definitive positive nexus opinion. 

After a careful review of the pertinent evidence of record, the Board finds that service connection is not warranted for a respiratory disability diagnosed as COPD.  Service connection may be granted when all the evidence establishes a nexus between military service and current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board finds that the competent evidence of record weighs against a finding of a nexus.  Specifically, the competent medical evidence does not indicate that the Veteran's lung disorder diagnosed as COPD was caused or aggravated by any aspect of his active service, to include his nasal fracture and claimed chemical exposures therein.  The Board further finds that the competent evidence of record weighs against a finding of a nexus between the Veteran's service-connected rhinitis and sinusitis and his COPD, as that evidence does not show that his service-connected sinusitis or rhinitis caused COPD or permanently worsened the condition beyond its natural progression.

In reaching this determination, the Board is mindful of the Veteran's assertions that his lung disability is related to his active duty, to include as due to a nasal fracture and claimed chemical exposures therein, or alternatively, to his service-connected sinusitis and rhinitis.  The Board acknowledges that the Veteran is competent to provide an account of in-service exposure to chemicals.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds that the Veteran is also competent to report a history of respiratory symptoms, which are capable of lay observation.  38 C.F.R. § 3.307(b) (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that the Veteran relates those perceived symptoms to his active service or to his sinusitis and rhinitis, his assertions are not probative.  As a lay person, he is not competent to opine as to medical etiology or to render medical opinions or diagnoses.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Accordingly, his assertions as to medical causation and etiology, absent corroboration by objective competent medical evidence and opinions, lack sufficient probative value to establish a nexus between his current respiratory problems and his time in service or his rhinitis and sinusitis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is sufficient in a particular case is a fact issue to be addressed by the Board). 

Additionally, while cognizant of the Veteran's complaints of breathing problems since service, the Board considers it significant that he did not exhibit any COPD-related symptoms during service, and his COPD has been clinically distinguished from his nasal fracture, sinusitis, and rhinitis, for which the Veteran has already been granted service connection.  Moreover, the Veteran's current COPD symptoms did not manifest until several years after his release from active duty.  Therefore, the Board concludes that the record does not support a finding of a continuity of symptomatology, which further weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, the evidence does not show that any lung disability or any chronic disability contemplated under 38 C.F.R. § 3.309 manifested to a compensable degree within one year following his separation from service.  Thus, there is no basis to support a presumptive grant of service connection.  38 C.F.R. §§ 3.307, 3.309 (2012).

To the extent that the Veteran and his wife have provided lay statements in support of a continuity of symptoms since service and to the extent that they have now challenged prior statements made by the Veteran regarding his tobacco history, work history, and history of symptoms, the Board finds those statements to lack credibility and probative value, as they are internally inconsistent and inconsistent with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498 (1995).  While the Veteran and his wife now challenge the Veteran's smoking history as documented in various medical records and challenge smoking as the cause of the Veteran's COPD, the Board finds it significant that the Veteran initially attributed his COPD, in part, to his smoking history.  Specifically, in an October 2003 written statement, the Veteran stated a belief that he developed COPD as a result of smoking that he "learned to [do] in the Navy," and breathing chemicals.  Then, after his initial denial of service connection, he asserted in March 2005 that it was because of his nasal fracture in service that he developed COPD, asserting that because he was unable to breathe he developed sore throats and lung infections that were initial manifestations of COPD.  Then, in May 2005, the Veteran attributed his COPD to chemical exposures related to SHAD, and then in December 2006, he attributed his COPD to Agent Orange exposure.  The Board also finds it significant that, contrary to the current assertions of the Veteran and his wife that he has experienced respiratory problems since service, the Board notes that on November 1986 and January 1993 dental health questionnaires, the Veteran denied being ill lately or under the care of a physician for any condition, and further specifically denied a history of a persistent cough and asthma.  Considering the inconsistent statements documented throughout the record relating to the Veteran's various histories of work, smoking, and symptomatology, the Board finds that generally, the statements of the Veteran and his wife in support of the Veteran's claim lack credibility.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Finally, the Board has considered the Internet-based and medical articles submitted by the Veteran in support of his various theories of entitlement to service connection for COPD.  While some of that evidence tends to support a general relationship between chemical exposures and lung disabilities, an attempt to establish a medical nexus between service and a disease or injury solely by generic information in a medical journal or treatise is too general and inclusive.  Sacks v. West, 11 Vet. App. 314 (1998) (medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).  Therefore, absent evidence demonstrating a causal relationship between this specific Veteran's lung disability and his military service, the internet articles are insufficient to establish service connection for COPD.

In sum, the weight of the probative evidence demonstrates that the Veteran's COPD is not related to his service or to any incident therein.  Moreover, the Board finds that the preponderance of the evidence shows that the Veteran's service-connected sinusitis and rhinitis neither caused nor aggravated his COPD.  As the preponderance of the evidence is against the Veteran's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in November 2003, May 2005, November 2005, September 2006, November 2006, December 2006, and March 2008; a February 2005 rating decision; a December 2005 statement of case; and, supplemental statements of the case dated in May 2007 and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the August 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  The Veteran has been afforded hearings before the Board.  VA has also obtained multiple examinations and VHA opinions with respect to the Veteran's claim.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


